Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of Item 3:
The amendment will not be entered because the change in scope to the claims requires further search and consideration.

Continuation of Item 12:
	The amendment would, if entered, overcome previous objections to the claims.
Applicant’s arguments with respect to the rejection under 35 USC 103 have been fully considered.
Please note that Lee is not relied on for teaching matter found in Zhang. As for teachings of Zhang, it is noted that the frame structures shown in Zhang do include two special subframes. However, applicant is invited to consider Yerramalli et al. (US 2016/0227417) which was cited as pertinent in the final rejection mailed 25 November 2020. In Figure 11 (frames 1112 and 1114), Yerramalli shows a frame structure including a plurality of downlink subframes, “wherein the last downlink sub-frame of the plurality of downlink sub-frames is configured as a special sub-frame, wherein the frame structure has only one of the special sub-frame.” This matter is supported in Provisional application No. 62/109599, filed 29 January 2015, which date is relied on to make Yerramalli available as prior art under 35 USC 102(a)(2).
Accordingly, the claims submitted 23 February 2021 would probably be subject to a rejection under 35 USC 103. Therefore, the amendment will not be entered. 



/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466